Per curiam. The statute requires the clerk of the Circuit Court, when sending a record to this court, to certify that it is a complete record, and he cannot do this without copying all the files and orders in the court below. This case contains nothing more than the clerk is required to copy, in order to enable him to make such certificate. There is no doubt but that the record in the court below was made unnecessarily voluminous by the plaintiff in error, and if we had the power, we should willingly impose upon him the payment of the costs so unnecessarily made. As the law stands, the motion must be denied. Motion denied.